UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4926


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DYMON LAQUINN BLACK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:12-cr-00009-D-1)


Submitted:   July 31, 2014                  Decided:      August 15, 2014


Before TRAXLER,   Chief   Judge,   and   NIEMEYER   and    DIAZ,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Shailika K. Shah, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dymon    Black      appeals        from     his     114-month       sentence

imposed after he pled guilty pursuant to a plea agreement to one

count each of possession with intent to distribute marijuana, in

violation of 21 U.S.C. § 841(a)(1) (2012); and possession of a

firearm in furtherance of a drug trafficking crime, in violation

of 18 U.S.C. § 924(c) (2012) (“firearm conviction”).                               Black’s

sole argument on appeal is that the district court imposed a

substantively        unreasonable      sentence      on    his    firearm      conviction

because    the    district     court      “nearly       doubl[ed]”       his    Guidelines

range   for    that    conviction.          We    affirm        the    district    court’s

judgment.

              Upon review of the parties’ briefs and the record, we

conclude that the 108-month sentence on the firearm conviction,

which represents a forty-eight-month upward variance from the

advisory      Guidelines       range        for     that        conviction,        is     not

substantively unreasonable.               When a district court has imposed a

variant sentence, we consider the reasonableness of imposing a

variance    and      the   extent    of    the    variance.           United     States   v.

Tucker, 473 F.3d 556, 561 (4th Cir. 2007).                        A greater variance

requires      more    substantial         justification.              United   States     v.

Diosdado–Star, 630 F.3d 359, 366 (4th Cir. 2011).                              “Generally,

if the reasons justifying the variance are tied to [18 U.S.C.]

§ 3553(a)     [(2012)]      and     are    plausible,       the       sentence    will    be

                                             2
deemed reasonable.”          Tucker, 473 F.3d at 561 (internal quotation

marks   and    citation      omitted).       We   conclude      that   the   district

court   adequately     explained     Black’s      sentence      and    appropriately

tied its rationale for the variant sentence to the § 3553(a)

factors it deemed relevant.              Thus, we find that the 108-month

sentence imposed on Black’s firearm conviction is reasonable.

              We therefore affirm the district court’s judgment.                  We

dispense      with    oral    argument    because        the    facts    and   legal

contentions     are   adequately     presented      in    the    materials     before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                         3